 NHE/ROCHESTER653NHE/Minnesota d/b/a NHE/Rochester and Hotel.Hospital, Restaurant and Tavern Employees UnionLocal 21, AFL-CIO. Petitioner. Case 18 RC-11663FebruarN 8. 1979ORDER DIRECTING HEARINGBY CHAIRMAN FANNIN; ANl) M[lMBLIRS P:N.to()AND TRtI SD)AIPursuant to authority granted it b the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on March 3. 19781, and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief, and hereby adopts the RegionalDirector's findings and conclusions except as to thefindings made with respect to evidence brought for-ward during the course of the investigation of thePetitioner's objections indicating that the Employermay have overstated the salary and retirement bene-fits of Petitioner's business agent Emery Jackson.2The Board is of the opinion that the issues raised bthis evidence and the Petitioner's exceptions to theRegional Director's report can best be resolved bh ahearing.It is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose ofreceiving evidence with respect to the issues raised bhthe above-described objection.I he election as cnducted pursu.iant i a Stipulation for ( ertil.itaonL pon ( nsienl Election I he ill was 31) for,. and 38 aigainht. the Pelilioncrthere eAcre no chiallenged hballot? In oerruling he objection he Regional I)irecir peciflcalIx relied onShopping Aart Fo,.J I.rkAet, I .228 I RB 1311 (1977) tiih eerh y-/7.pitrlg AIr wars reLentl x oerruled h thle BoaJrd in (;cncrai l ,niit. ( .1Inc. 239 NLRB 619 (1978). In directing a hearing. Chairman Faningand Member Iruerdale are of the leu that the present record irt stIllfl cilupon hich to render a dctlxlon pursuant i) the principlc, set forth ill240 NLRB ANo. 9240 NLRB No. 9511 Is FLRTIIFR ORI)ERLI) that the Hearing Officerdesignated for the purpose of conducting such hear-ing shall prepare and cause to be served on the par-ties a report containing resolutions of credibilit ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said ohjection.Within the time prescribed b the Board's Rules andRegulations. any party may file with the Board inWashington, D.C.. eight copies of exceptions thereto.Immediately upon the filing of such exceptions. theparty filing the same shall serve a cop5 thereof oneach of the other parties and shall file a copn with theRegional Director. If no exceptions are filed thereto.the Board will adopt the recommendations of thetlearinm Officer.Ii IS I I R 111 R O()RRI) D that the above-entitled pro-ceeding be. and it hereby is, referred to the RegionalDirector for Region 18 for the purpose of arrangingsuch hearing. and that the said Regional Director be.and he hereby is. authorized to issue notice thereof.Ml \ri R Pi tlI o. dissenting:I would not remand this case for a hearing butwould accept the recommendation of the ReiionalDirector that the objections be overruled in their en-tiret .The mployer's possible overstatement of thesalars and retirement benefits of the Petitioner'sbusiness argent was not specificall5alleged in a timelyfiled. written objection. In accord with the principlesexpressed in m dissenting opinion in Davtorn ire &Rubbecr (Co.. 234 NL RB 504 (1978). 1 find no justifica-tion here for ordering an evidentiary hearing. More-over, assuming the truth of the matters now alleged. Ifind no grounds for setting aside the election on thebasis of these supposed misrepresentations. As I not-ed in m dissenting opinion in (;Gerall Knit of (a/i-;,'rnia, /nc., 239 NLRB 619 (1978) 1 adhere to thesound principles of Shopping Krt Food ;Market. Inc.,228 NI.RB 1311 (1977). 1 find that the Regional Di-rector properly applied Shopping Krl. supra. in rec-omnienldin that this objection be overruled. Accord-ingl. I would overrule the Petitioner's objectionsand certif\ the results of the election.NHEi ROCHESTER 653